Case 9:20-cv-80081-DMM Document 4 Entered on FLSD Docket 01/28/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
DISTRICT District of Florida

Case Number: 20-CV-80081-DMM

 

 

 

 

Plaintiff:
vs. MLS2020000297
Defendant:

GL MELBY, LLC ETC.

For:

Gregory S. Sconzo*

LAW OFFICE OF GREGORY S. SCONZO, P.A.
5080 PGA BLVD.

SUITE 213

PALM BEACH GARDENS, FL 33418

Received by MULBERRY LEGAL SERVICES, INC. on the 23rd day of January, 2020 at 11:38 am to be served on
GL MELBY, LLC BY SERVING ITS REGISTERED AGENT, LARRY MELBY, 135 REMO PLACE, PALM BEACH
GARDENS, FL 33418.

1, Ralph C. Robinson, do hereby affirm that on the 24th day of January, 2020 at 1:45 pm, I:

Effected corporate service by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND
CIVIL COVER SHEET with the date and hour of service endorsed thereon by me, at the within named registered
agent's/officer's usual place of abode, to a person residing therein who is 15 years of age or older to wit: PHYLISS
GROS! as CO-RESIDENT/MOTHER-IN-LAW and informing said person of the contents thereof, pursuant to F.S.S.
48.081 (3)(b).

Description of Person Served: Age: 70, Sex: F, Race/Skin Color: WHITE, Height: 5'5", Weight: 130, Hair: BROWN,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury, | declare that | have
read the foregoing document, and that the facts stated in it are true. NO NOTARY REQUIRED PURSUANT TO F.S.
92.525(2).

Ralph C. Robinsor~
CPS#1264

ioe

MULBERRY LEGAL SERVICES, INC.
2101 Vista Parkway

Suite 103

West Paim Beach, FL 33411

(561) 624-0526

Our Job Serial Number: MLS-2020000297
Ref: 00480-00001

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
